                                                                           JS-6




                  UNITED STATES DISTRICT COURT

    CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

                                          Case No2:18-cv-03329-DSF-AS
CRAIG STEWART, an individual;
                                          (Removed from Los Angeles County
                Plaintiff,                Superior Court Case No. BC698563)
      v.                                  ORDER


BMW OF NORTH AMERICA, LLC, a
Delaware Limited Liability Company; and
                                          District Judge Dale S. Fischer
DOES 1 through 20, inclusive,             Magistrate Judge Alka Sagar
                                          in Dept.: 7D
                 Defendants.




                                    -1-
     ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE
      The entire action referenced above is dismissed with prejudice pursuant to Rule
41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
      IT IS SO ORDERED.
DATED: May 10, 2019

                                        Honorable Dale S. Fischer
                                       UNITED STATES DISTRICT JUDGE




                                          -2-
       ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE
